               Case 3:19-cv-04027-JD Document 5-3 Filed 07/12/19 Page 1 of 6



1    AMERICAN CIVIL LIBERTIES UNION
2     FOUNDATION OF NORTHERN CALIFORNIA
      Sean Riordan (SBN 255752)
3     Angélica Salceda (SBN 296152)
      Vasudha Talla (SBN 316219)
4     Mollie Lee (SBN 251404)
      William S. Freeman (SBN 82002)
5
      Christine P. Sun (SBN 218701)
6     39 Drumm Street
      San Francisco, CA 94111
7     Telephone: (415) 621-2493
      Facsimile: (415) 255-8437
8     Email: sriordan@aclunc.org
             asalceda@aclunc.org
9
             vtalla@aclunc.org
10           mlee@aclunc.org
             wfreeman@aclunc.org
11
     Attorneys for Plaintiff-Petitioner Pangea Legal Services
12

13                              UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
                           SAN FRANCISCO AND OAKLAND DIVISION
15

16                                                      Case. No. 3:19-cv-04027
17     PANGEA LEGAL SERVICES,
                                                       DECLARATION OF ETAN NEWMAN
18                    Plaintiff-Petitioner,            IN SUPPORT OF PLAINTIFF-
                                                       PETITIONER’S EX PARTE
19        v.                                           APPLICATION FOR A TEMPORARY
                                                       RESTRAINING ORDER
20     KEVIN MCALEENAN, Acting Secretary of
21     Homeland Security; MARK MORGAN,
       Acting Director of U.S. Immigration and
22     Customs Enforcement; ERIK BONNAR,
       Field Office Director, San Francisco Field
23     Office, U.S. Immigration and Customs
       Enforcement,
24

25                    Defendant.

26

27

28


     DECLARATORY OF ETAN NEWMAN
                 Case 3:19-cv-04027-JD Document 5-3 Filed 07/12/19 Page 2 of 6



1

2                                      Declaration of Etan Newman

3           1.      I make this declaration based on my personal knowledge and declare under the

4    penalty of perjury pursuant to 28 U.S.C. § 1746 that the following is true and correct.

5           2.      I am an attorney duly licensed to practice before the state courts of California, the

6    immigration courts of the United States, and admitted to practice law before this Court.

7           3.      I am an Immigration Attorney and the Director of Appellate Advocacy at Pangea

8    Legal Services (“Pangea”), a position I have held since April 2017.

9           4.      In my current role as Immigration Attorney and Director of Appellate Advocacy,

10   I conduct intake consultations and represent individuals facing removal proceedings. I also

11   oversee Pangea’s appellate and federal litigation efforts. I have over 2.5 years of experience

12   representing individuals in removal proceedings.

13          5.      Pangea is a 501(c)(3) nonprofit corporation, incorporated in 2013 in San

14   Francisco, California. Our San Francisco office is located at 350 Sansome St, Suite 650, San

15   Francisco, CA 94104.

16          6.      Pangea is a comprehensive immigration legal services agency focused on

17   protecting and expanding the rights of low-income people and asylum seekers.

18          7.      Pangea was created to help fill the critical need for the representation of detained

19   and non-detained individuals in the San Francisco immigration court system. The need arises

20   from the complexity of immigration law, the negative consequences of deportation, and the fact

21   that many immigrants in removal proceedings are eligible for relief or protection under the law.

22          8.      Pangea provides legal consultations, limited-scope services, and full

23   representation, especially in the area of deportation defense. It serves over 400 clients annually.

24          9.      In addition to direct legal services, Pangea is committed to advocating on behalf

25   of immigrant communities through policy advocacy, education, and legal empowerment efforts.

26   Pangea’s effort extends locally and nationally. As part of these efforts, Pangea’s Community

27   Forum Project focuses on creating forums for clients to share experiences and common fears

28   without feeling targeted or exposed.

     DECLARATORY OF ETAN NEWMAN
                                                        2
                Case 3:19-cv-04027-JD Document 5-3 Filed 07/12/19 Page 3 of 6



1           10.     Pangea represents detained immigrants in bond proceedings, removal hearings,

2    and in encounters with ICE. Pangea offers pro-bono and low-cost services for individuals in

3    removal proceedings and those currently being held in immigration detention. Approximately

4    80% of Pangea’s clients are in deportation proceedings.

5           11.     Pangea is member of formal rapid response networks in the counties of Santa

6    Clara, San Mateo, and San Francisco. The aim of these rapid response networks is to provide

7    attorney response and consultations to newly detained individuals from those counties. As part of

8    these networks, Pangea attorneys take shifts in which they are on-call to provide consultation and

9    representation to detained individuals, including on weekends.

10          12.     When ICE’s San Francisco Field Office arrests people, it generally takes them to

11   one of two locations for processing: (1) the San Francisco headquarters located at 630 Sansome

12   Street, San Francisco, California (“630 Sansome” or “San Francisco ICE Headquarters”); or (2)

13   the Stockton field office located at 603 San Juan Avenue, Stockton, California (the “Stockton

14   Office”). The 630 Sansome building is open on weekdays from 8 a.m. to 4 p.m. The 630

15   Sansome building is closed from 4 p.m. on Fridays to 8 a.m. on Mondays. The Stockton Office

16   is open on weekdays from 8 a.m. to 4 p.m., and closed from 4 p.m. on Fridays to 8 a.m. on

17   Mondays.

18          13.     At San Francisco ICE Headquarters and the Stockton Office, ICE determines

19   whether people it has taken into custody will be issued a Notice to Appear, will be removed

20   immediately, or processed in other ways. If ICE determines that they will issue the individual a

21   Notice to Appear, ICE will either release the individual from 630 Sansome and the Stockton

22   Field Office or ICE will transfer the individual to a detention center where they will be held until

23   they post immigration bond or for the duration of their removal proceedings.

24          14.     Pangea and its attorneys routinely seek in-person and telephone access to

25   individuals held at 630 Sansome and the Stockton Office after they are taken into custody by

26   ICE. The purpose of this access is for Pangea attorneys to provide legal advice to individuals

27   held at 630 Sansome and the Stockton Office so that the individuals can make informed

28   decisions on whether to accept “voluntary” departure, to pursue their right to a removal

     DECLARATORY OF ETAN NEWMAN
                                                        3
                 Case 3:19-cv-04027-JD Document 5-3 Filed 07/12/19 Page 4 of 6



1    proceeding to determine their ability to remain in the United States, or to seek other forms of

2    relief.

3              15.   When 630 Sansome and the Stockton Office is closed, there is no way for

4    attorneys or family members to contact people detained within those facilities. This means that

5    when ICE takes an individual into custody and then to 630 Sansome or the Stockton Office from

6    approximately 4 p.m. on a Friday evening to approximately 8 a.m. on a Monday morning, that

7    individual does not have an opportunity to speak to an attorney or family member by phone or to

8    see an attorney or family member in-person during this critical initial processing period.

9              16.   On July 11, 2019, Pangea attorneys and other immigration legal service providers

10   met with ICE Assistant Field Office Director Richard Chang in San Francisco and ICE

11   Supervisor Brian Farias in Stockton, California. Mr. Chang confirmed that 630 Sansome is

12   closed on Sundays and stated that attorneys would have to follow up with clients detained on the

13   weekend after they are processed and placed in detention, if they are not deported the same day.

14   Mr. Farias confirmed that the Stockton Field Office is also closed to the public, including

15   attorneys, on the weekends.

16             17.   Not being able to access clients shortly after they are arrested and while they are

17   being processed will significantly harm Pangea as an organization, seriously frustrate Pangea’s

18   mission, and divert organization resources. As a result, the organization will have to either

19   expend significant resources to adjust to this landscape, cut other practices altogether, and/or

20   significantly alter its deportation defense practice. All of these scenarios would result in a

21   significant restructuring of our organization, and diversion of resources from our current

22   practices and structure.

23             18.   Not being able to access clients will also frustrate Pangea’s advocacy, education,

24   and legal empowerment efforts. It is crucial for noncitizens to be able to speak with an attorney

25   as soon as possible after they are arrested. In the hours immediately following a noncitizen’s

26   arrest, when individuals are held at 630 Sansome or the Stockton Office, ICE can pressure them

27   into signing documents that waive noncitizen’s rights, including accepting “voluntary” departure.

28   ICE can also conduct an entire deportation proceeding and take sworn statements from

     DECLARATORY OF ETAN NEWMAN
                                                         4
               Case 3:19-cv-04027-JD Document 5-3 Filed 07/12/19 Page 5 of 6



1    noncitizens without going before a judge. If an individual accepts “voluntary” departure or is

2    otherwise found removable, ICE often removes them from the country quickly. It is therefore

3    crucial that attorneys have the ability to access detained noncitizens to help them understand

4    their rights and assert any challenges to ICE’s procedures.

5           19.     As a result of ICE’s refusal to provide full access to detained clients, Pangea has

6    had to divert resources away from its core program to address the attorney access issues.

7           20.     On May 21, 2019, I sought to provide legal services to a client whom ICE had

8    recently arrested and taken to its Stockton office, which is overseen by the San Francisco Field

9    Office. I made three calls to the Stockton office and spoke to ICE representatives during each

10   call. I was repeatedly refused the ability to speak with my client. I was instead was forced to

11   leave a voice message for an ICE Officer.

12          21.     On July 9, 2019, I sought to provide legal services to two other clients whom ICE

13   had recently arrested and taken to the Stockton office. ICE personnel refused to connect me by

14   phone with the clients or even tell me whether the clients were still being processed in the

15   Stockton office. I was only connected with those clients the next day, by which time my clients

16   were already in the process of being deported.

17          22.     In just the last few days, Pangea attorneys have spent hours simply trying to gain

18   access to clients and overcome the obstacles ICE has created, taking Pangea away from its work

19   representing other clients.

20          23.     To address the problems with attorney access that we have experienced at 630

21   Sansome and the Stockton field office, I have had to travel with my colleague Luis Angel Reyes

22   Savalza to the Stockton field office to meet with the ICE supervisor there and discuss attorney

23   access issues. My colleagues Marie Vincent and Sean McMahon have had to appear at 630

24   Sansome to meet with ICE personnel there and discuss attorney access issues. It has taken us

25   hours to prepare for these meetings, attend them, and then discuss how Pangea attorneys would

26   address our inability to counsel clients on the weekends.

27          24.     Now that ICE has unequivocally refused attorney access on weekends at 630

28   Sansome and the Stockton field office, I and other Pangea attorneys have been required to

     DECLARATORY OF ETAN NEWMAN
                                                        5
Case 3:19-cv-04027-JD Document 5-3 Filed 07/12/19 Page 6 of 6
